DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                           EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chad Kleinheksel on 02/10/21.
The application has been amended as follows: 
Please replace the claims as filed with the following replacement claims:
--1. (Currently Amended) An adapter for connecting a duct and a diffuser, comprising:
a base configured to be coupled to the diffuser and having a central opening;
a radially inner collar directly coupled to the base and extending circumferentially about a longitudinal axis of the central opening, wherein 
a radially intermediate collar directly coupled to the base, extending circumferentially about the longitudinal axis, and disposed radially outward from the radially inner collar, wherein the radially intermediate collar comprises a second axial height extending from the base, and wherein the second axial height is less than the first axial height; and
a radially outer collar directly coupled to the base, extending circumferentially about the longitudinal axis, and disposed radially outward from the radially intermediate collar, wherein the radially outer collar comprises a third axial height extending from the base, and wherein the third axial height is less than the second axial height and the first axial height, wherein the base comprises a radial portion extending between the radially inner collar and the radially intermediate collar, wherein the radial portion is configured to be removable from the adapter; and an additional radial portion extending between the radially intermediate collar and the radially outer collar, wherein the additional radial portion is configured to be removable from the adapter.

2. (Cancelled)  



4. (Currently Amended) An adapter for connecting a duct and a diffuser, comprising:
a base configured to be coupled to the diffuser and having a central opening;
a radially inner collar directly coupled to the base and extending circumferentially about a longitudinal axis of the central opening, wherein the radially inner collar comprises a first axial height extending from the base;
a radially intermediate collar directly coupled to the base, extending circumferentially about the longitudinal axis, and disposed radially outward from the radially inner collar, wherein the radially intermediate collar comprises a second axial height extending from the base, and wherein the second axial height is less than the first axial height; and
a radially outer collar directly coupled to the base, extending circumferentially about the longitudinal axis, and disposed radially outward from the radially intermediate collar, wherein the radially outer collar 

5. (Cancelled)

6. (Currently Amended) An adapter for connecting a duct and a diffuser, comprising:
a base configured to be coupled to the diffuser and having a central opening;
a radially inner collar directly coupled to the base and extending circumferentially about a longitudinal axis of the central opening, wherein 
a radially intermediate collar directly coupled to the base, extending circumferentially about the longitudinal axis, and disposed radially outward from the radially inner collar, wherein the radially intermediate collar comprises a second axial height extending from the base, and wherein the second axial height is less than the first axial height; and
a radially outer collar directly coupled to the base, extending circumferentially about the longitudinal axis, and disposed radially outward from the radially intermediate collar, wherein the radially outer collar comprises a third axial height extending from the base, and wherein the third axial height is less than the second axial height and the first axial height, the adapter including a pull-off tab extending in a radial direction, with respect to the longitudinal axis, between at least one of (a) the radially inner collar and the radially intermediate collar and (b) the radially intermediate collar and the radially outer collar.

7. (Currently Amended) The adapter of claim 6, wherein the pull-off tab extending between the radially inner collar and the radially intermediate collar is coupled to the base between the radially inner collar and the radially intermediate collar and is configured to be pulled away from the adapter to remove the radially inner collar and a portion of the base from the adapter.


9. (Original) The adapter of claim 6, wherein the base comprises a gap disposed immediately adjacent to the pull-off tab.

10. (Cancelled) 

11. (Cancelled) 

12. (Currently Amended) The adapter of claim 6, wherein the pull-off tab extending between the radially intermediate collar and the radially outer collar is coupled to the base between the radially intermediate collar and the radially outer collar and is configured to be pulled away from of the adapter to remove the radially intermediate collar and a portion of the base from the adapter.

13. (Cancelled)

14. (Currently Amended) An adapter for connecting a duct and a diffuser, comprising:
a base configured to be coupled to the diffuser and having a central opening;

a radially intermediate collar directly coupled to the base, extending circumferentially about the longitudinal axis, and disposed radially outward from the radially inner collar, wherein the radially intermediate collar comprises a second axial height extending from the base, and wherein the second axial height is less than the first axial height; and
a radially outer collar directly coupled to the base, extending circumferentially about the longitudinal axis, and disposed radially outward from the radially intermediate collar, wherein the radially outer collar comprises a third axial height extending from the base, and wherein the third axial height is less than the second axial height and the first axial height, wherein at least one of (a) the radially inner collar is configured to receive the duct having a 6 inch inner diameter, (b) the radially intermediate collar is configured to receive the duct having an 8 inch inner diameter and (c) the radially outer collar is configured to receive the duct having a 10 inch inner diameter.

15. (Cancelled)



17. (Currently Amended) An adapter for connecting a duct and a diffuser, comprising:
a base configured to be coupled to the diffuser and having a central opening;
a radially inner collar directly coupled to the base and extending circumferentially about a longitudinal axis of the central opening, wherein the radially inner collar comprises a first axial height extending from the base;
a radially intermediate collar directly coupled to the base, extending circumferentially about the longitudinal axis, and disposed radially outward from the radially inner collar, wherein the radially intermediate collar comprises a second axial height extending from the base, and wherein the second axial height is less than the first axial height; and
a radially outer collar directly coupled to the base, extending circumferentially about the longitudinal axis, and disposed radially outward from the radially intermediate collar, wherein the radially outer collar comprises a third axial height extending from the base, and wherein the third axial height is less than the second axial height and the first axial height, wherein the adapter includes side clips extending from the base of the adapter radially outward from the radially outer collar, wherein the side 

18. – 30. Cancelled--

REASONS FOR ALLOWANCE
Claims 1, 3-4, 6-7, 9, 12, 14 and 17 are allowed. The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not anticipate all the limitations as recited in independent claims 1, 4, 6, 14 and 17.
The prior art does not provide any teaching, suggestion or motivation (TSM) to modify the prior art as such.  
There is no cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time the invention was made to modify the prior art to obtain the applicant’s invention.
The closest prior art of record is:  Montaner et al (US 5,873,496); Brumleu, Jr. (US 4,159,674); Nishizawa (US D607,555).  Each, as well as the prior art of record, alone or in combination, fails to teach or fairly suggest at least the following limitations, in combination with the remaining claim limitations:  “a radial portion 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
McConnell et al discloses a hose adapter having concentric rings for different sized hoses.

Mejia discloses a roof vent cap having a plurality of concentric rings having different heights for attachment to different sized vents.
Cardon discloses a diffuser assembly having fastening means (clips) for attachment to a ceiling.
Skoch et al discloses an adapter for connecting different sizes of ducts, the adapter including tear grooves.
Ansellem discloses a device having a plurality of concentric rings extending from a base.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone number is (571)272-7084.  The examiner can normally be reached on M-F 9-730pm, mid-day flex 2-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


James M. Hewitt II
Primary Examiner
Art Unit 3679



/JAMES M HEWITT II/Primary Examiner, Art Unit 3679